                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 JEFFREY VOGELSBERG,

                              Plaintiff,
        v.
                                                                         ORDER
 YOUNG KIM, CHERYL WATERS, SATINDER
 DHANOA, BRENDA BREDLOW, STEPHANIE
                                                                      17-cv-596-jdp
 WEBSTER, MELISSA BENNET, TENZIN ENDERS,
 JAMES MATTHEWS, CORRECT CARE SOLUTIONS,
 and DANE COUNTY,

                              Defendants.


       Two motions for summary judgment, one filed by defendant Dane County and one

filed by defendant Correct Care Solutions and its employees, have been pending since May 3,

2019. See Dkt. 70 and Dkt. 76. Plaintiff Jeffrey Vogelsberg’s deadline for responding—

extended many times—was January 2, 2020. See Dkt. 135. On January 3, the court received

what Vogelsberg called his “responses and other documents to defendant Dane County’s

Motion for [Summary] Judgment.” See Dkt. 139. But he said that there was a prison lockdown

that was delaying his response to Correct Care’s motion, so he would send that a few days later.

Id. On January 7, the court received what Vogelsberg called his “response to CCS’s Summary

Judgment.” Dkt. 142-1. He neither asked for an extension of time to file any additional

documents nor said that he was sending any additional documents. As a result, the court set a

deadline for defendants to submit their reply materials.

       On January 21, several days after defendants submitted their reply materials, Vogelsberg

filed a brief in response to Dane County’s summary judgment motion. Dkt. 151. He also filed

a motion for an extension of time to file another brief, but he didn’t identify the purpose of
the brief. Dkt. 150. On January 23, the court received Vogelsberg’s “additional proposed

findings of fact.” Dkt. 152. Vogelsberg had neither asked for nor received permission to file

that document.

       Even pro se parties must comply with court deadlines. See McInnis v. Duncan, 697 F.3d

661, 665 (7th Cir. 2012). But I will give Vogelsberg one more chance to complete his summary

judgment submissions. So Vogelsberg’s motion for an extension of time, Dkt. 150, is

GRANTED. Vogelsberg may have until February 3, 2020, to file ALL remaining documents in

opposition to defendants’ motion for summary judgment. The court will disregard any

summary judgment submissions filed by Vogelsberg after that date. Defendants are not

required to file responses to Vogelsberg’s new filings, but they may have until February 18,

2020, to do so if they wish.

       Entered January 27, 2020.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             2
